Citation Nr: 1721731	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  15-10 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement for service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The claims file reflects that the Veteran served honorably in the United States Air Force from October 1950 to October 1970.  During his twenty-year active duty service period, the Veteran served during peacetime, the Korean Conflict, and the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Through his VA Form 9, the Veteran indicated that he desired a Board hearing for this claim.  A hearing was scheduled for 20 April 2017, and the Veteran was notified of same; however, the Veteran failed to appear at the designated time and location.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record does not contain clear and unmistakable evidence demonstrating that the Veteran's bilateral hearing disability pre-existed his entrance into active duty service.

2.  The evidence of record is in equipoise as to whether the Veteran's bilateral hearing disability is related to service.


CONCLUSIONS OF LAW

1.  The statutory presumption of soundness upon entry into active duty service has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

 2.  Resolving all reasonable doubt in his favor, the Veteran has a bilateral hearing loss disability that was incurred during active service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

VA sent the Veteran a VCAA notice letter addressing his service connection claim for his bilateral hearing disability in January 2013.  The Board need not discuss in detail the sufficiency of this letter in light of the fact that the Board is granting the Veteran's claim herein.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefits sought on appeal.

 Applicable Law and Analysis

The Veteran asserts that his current bilateral hearing disability was caused or aggravated by his period of active duty.  In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Out the outset of this legal analysis, the Board must determine whether the Veteran's disability pre-dates his military service period.  As noted in the 2013 VA examination, the Veteran's Air Force induction examination was a whisper test, which is not frequency specific.  Without the benefit of the results of a frequency-specific examination to review, the Board will assume that the Veteran scored between 0 - 20 decibels of deficit across the five tested frequency categories, because he was presumptively sound at induction. 38 C.F.R. § 3.304(b); Hensley v. Brown, 5 Vet. App. 155, 157 (1993)(The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "(u)nder the language of (38 U.S.C. § 1111), VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."  Crucially, if the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096. 

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

There is no evidence to suggest that a preservice injury resulted in the bilateral hearing deficits recorded in the Veteran's subsequent service treatment records (STR) in 1965, 1966 and/or 1970.  Because the Veteran's induction examination did not include any notation about a pre-existing hearing disability, the presumption of soundness attaches in this case.  Further, as discussed immediately below, because the evidence of record does not show by "clear and unmistakable" evidence that the Veteran's bilateral hearing disability existed prior to service and that such disability was not aggravated by service, the presumption is not rebutted. 

In January 2013, a VA examiner could not state, with any degree of medical certainty, that the Veteran clearly and unmistakably had a bilateral hearing deficit prior to Air Force induction in 1950.  The examiner specifically noted that, "pre-existing hearing loss cannot be determined."   

As noted above, the clear and unmistakable evidence standard is an onerous standard with a greater evidentiary burden than the preponderance of the evidence standard.  Given the Veteran's 1950 induction examination was clinically normal, the Board does not find that the evidence of record clearly and unmistakably demonstrates that the Veteran's current bilateral hearing loss disability had its onset prior to his entry into service.  As such, the presumption of soundness in this case remains attached and is not rebutted.  See VAOPGCPREC 3-2003; Wagner, 370 F. 3d at 1089.

Now that the Board has concluded the Veteran was presumptively sound in 1950, the first element of a service connection claim, current diagnosis, will be addressed.  To establish a right to compensation for a present disability, the Veteran must show the existence of a present disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

In January 2013, the Veteran was provided a VA-administered audio examination.  The reporting medical provider diagnosed mixed hearing loss in the left and right ears.  The puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
80
80
LEFT
55
55
60
70
85

The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 92 percent in the left ear.   The VA examination puretone results clearly indicate the Veteran has the current diagnosis for a bilateral hearing disability under of 38 C.F.R. § 3.385.  

In 2009, the Veteran underwent an audiogram examination at a non-government facility.  The puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
40
60
80
LEFT
60
55
45
50
75

The Maryland CNC was not administered by the non-government provider; nevertheless, the puretone results clearly indicate that the Veteran has had a current bilateral hearing disability, under of 38 C.F.R. § 3.385, during the claim period.

As revealed earlier, the second required element of a service-connection claim is an in-service event and/or incurrence.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In October 2012, the Veteran penned a vivid description of the in-service event, which occurred sometime during the summer of 1960.  The Veteran avers that a Lieutenant's inept handling and misfire of a .45 caliber handgun caused the hearing loss he has continued to endure since that in-service event.  

The Board has no reason to discount the veracity of the statement about the event in the summer of 1960; meaning, the Board finds Veteran's account both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, lay testimony describing symptoms at the time of an incident can be used as confirmation of a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733.  In other words, the ringing and additional subjective symptoms suffered by the Veteran in the summer of 1960 weigh in favor of his current service-connection claim for a bilateral hearing disability. 

Since the first two elements have been satisfied, the Board must now identify a causal relationship, i.e., a nexus, between the claimed in-service injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. §3.303 (a).  While addressing etiology, in the January 2013 VA examination report, the medical provider opined that, "(t)he one-time event of a gun firing near him 1960 is not the cause of his hearing loss bilaterally."  

The VA examiner's terse, conclusory causation statement for the Veteran's current disability was unsupported by the medical provider.  Consequently, the Board views this unsupported statement as speculation and affords it a lesser degree of weight.  See 38 C.F.R. § 3.102.  Moreover, the examiner, while discounting the effects of the gun mishandling does not provide an explanation of a worsening in audiometric readings between 1965 and 1966.  

The Board initially notes that, because of the time period when the examinations were administered, none of the Veteran's three STRs are accompanied by a Maryland CNC test result.  However, the Veteran's puretone results are enlightening, and they are as follows:

June 1965



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
40
LEFT
15
15
10
15
15




April 1966



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
60
LEFT
15
15
15
25
25

April 1970



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
40
30
LEFT
10
10
10
20
20

In all three examinations ('65, '66 and '70), the Veteran displayed a right ear hearing loss disability sufficient to satisfy 38 C.F.R. § 3.385.  That is, at least one audiometric threshold of at least 40 decibels in one frequency during each examination.  Since the Veteran was presumptively sound at induction, the April 1966 audiometric examination result alone verifies an in-service incurrence of a right ear hearing loss disability.

The Board is aware of a lack of audiometric service for several decades following service.  However, based on testing during service, the Veteran clearly had a right ear hearing loss disability that initially manifested during service.  Evidence relevant to the nexus element of a service-connection claim can be found in the same written statement that identified the in-service event, incurrence.  During the many years that followed his active duty service, the Veteran's spouse and family encouraged him to pursue testing for hearing loss.  Moreover, the Veteran reveals that he has purchased many hearing aids over fifteen-year period.  Again, the Board finds the Veteran's evidence in support of his hearing loss disability claim both competent and credible. 

The Board has thoroughly considered the medical evidence in the Veteran's claims file.  Additionally, the Board has considered and weighed the succinct medical opinion supplied by the VA examiner in January 2013.  The examination findings are of limited value as the examiner did not discuss the findings during service that show an in-service onset of right ear hearing disability.  

While the evidence clearly shows a right ear hearing loss disability, the audiometric findings during service do no show a left ear hearing disability.  However, given the Veteran's credible reports of in-service injury and credible reports of complaints of bilateral hearing problems dating to service along with the inadequacies in the recent VA examination, the Board feels that further remand to clarify the nature of the current left ear hearing disability would only result in needless delay in the adjudication of this claim that has pending for several years.  The Board, giving the Veteran the benefit of doubt, concludes that the grant of service connection for left ear hearing disability is warranted.  

Consequently, the Veteran's claim for entitlement to service connection for a bilateral hearing disability is granted.


ORDER

Entitlement to service connection for the Veteran's bilateral hearing disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


